SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

723
CA 12-01789
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


CAMBRIDGE INTEGRATED SERVICES GROUP, INC.,
PLAINTIFF-APPELLANT,

                     V                            MEMORANDUM AND ORDER

BRIAN J. JOHNSON, DEFENDANT-RESPONDENT,
AND KENNETH P. BERNAS, DEFENDANT.


BARTH SULLIVAN BEHR, BUFFALO (LAURENCE D. BEHR OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

GROSS, SHUMAN, BRIZDLE & GILFILLAN, P.C., BUFFALO (KATHERINE M.
LIEBNER OF COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Paula L.
Feroleto, J.), entered April 13, 2012. The order granted the motion
of defendant Brian J. Johnson to compel plaintiff to comply with the
release agreement entered into by the parties.

     It is hereby ORDERED that the order so appealed from is
unanimously reversed on the law without costs and the motion is
denied.

     Memorandum: Supreme Court erred in granting the motion of Brian
J. Johnson (defendant) to compel plaintiff to comply with the release
agreement between plaintiff and defendants. Defendant brought his
motion after the related third-party action was settled and an
unconditional stipulation of discontinuation as to him with respect to
this action was signed by the attorneys for plaintiff and defendant
and filed. Although a trial court has the power “to exercise
supervisory control over all phases of pending actions and
proceedings” (Teitelbaum Holdings v Gold, 48 NY2d 51, 54), it lacks
jurisdiction to entertain a motion after the action has been
“unequivocally terminated . . . [by the execution of] an express,
unconditional stipulation of discontinuance” (id. at 56; see Yonkers
Fur Dressing Co. v Royal Ins. Co., 247 NY 435, 444; DiBella v Martz,
58 AD3d 935, 937; Germanovich v Bethlehem Steel Corp. [appeal No. 1],
270 AD2d 863, 863).




Entered:   June 14, 2013                        Frances E. Cafarell
                                                Clerk of the Court